Mr. Scott Trotter 2101 Main Street P.O. Box 6030 Little Rock, Arkansas  72216
Dear Mr. Trotter:
On September 2, 1987, you submitted a popular name and ballot title to this Office for approval pursuant to Ark. Stat. Ann. 2-208 (Supp. 1985).
You now forward an amended proposed Petition and Ballot Title for review.  You have retained for use our substituted popular name.
Therefore, you submit the following popular name and ballot title for approval:
(Popular Name)
      "AN ACT TO REPEAL ACT 9 OF 1983 AND TO ESTABLISH LOW-LEVEL RADIOACTIVE WASTE POLICY"
(Ballot Title)
   "A PROPOSED ACT REPEALING ACT 9 OF 1983, THE LAW THAT MADE ARKANSAS A PARTY TO THE CENTRAL INTERSTATE LOW-LEVEL RADIOACTIVE WASTE COMPACT, WITHDRAWING ARKANSAS FROM THE COMPACT; RECOGNIZING THAT ACT 9 OF 1983 PROVIDES THAT SUCH WITHDRAWAL SHALL TAKE EFFECT FIVE (5) YEARS AFTER GIVING WRITTEN NOTICE OF WITHDRAWAL; REQUIRING THE GOVERNOR OF ARKANSAS, UPON APPROVAL OF THE ACT, TO GIVE IMMEDIATE WRITTEN NOTICE OF THE STATE'S WITHDRAWAL FROM THE COMPACT TO THE GOVERNORS OF ALL OTHER STATES  IN THE COMPACT; DECLARING THAT ARKANSAS SHALL MEET ITS OBLIGATIONS FOR DISPOSAL AND MANAGEMENT, AND/OR STORAGE, OR LOW-LEVEL RADIOACTIVE WASTE GENERATED OUTSIDE OF ARKANSAS, IN ORDER TO PROTECT THE STATE'S ECONOMIC WELL-BEING AND THE HEALTH AND SAFETY OF ITS CITIZENS, AND MAKING THE PROVISIONS OF THIS ACT SEVERABLE."
The standards for our review are set out in our previous Opinion87-325.
I have reviewed your amended Popular Name and Ballot Title and deem them to be sufficient.
Thus, the popular name and ballot title as set out above are hereby approved. Instructions to canvassers and signers are enclosed.
The foregoing opinion which I hereby approve, was prepared by Special Counsel to the Attorney General R.B. Friedlander.